ON THE MERITS.
The only question presented for our consideration by the record is the correctness of the judgment in allowing Karam John $180.00 as balance of rent for the year 1926 and $64.29 on account of rent for the month of February, 1927, and ordering the amounts paid out of the proceeds of the sale of defendants’ property in preference to the judgment of Fowler Commission Company, Inc.
The evidence on the question of indebtedness of defendants to plaintiff Karam John is conflicting and was given in broken English. The defendants contended that they had paid the rent and the burden was on them to show by a preponderance of the evidence that they had. Both plaintiffs swore positively that the $180.00 balance of rent for the year 1926 was unpaid and both defendants swore positively that it had been paid.
Karam John testified:
“Q. Did he pay you all rent for 1926?
“A. No; left $180.00.
* * *
“Q. How much does he owe you for 1926?
“A. He owed me $700.00 and he owed me he transfer to me, he owes me $180¡00 being left, you got it on your list there; he transfer $80.00 to T. R. Cohn and four hundred forty L. A. Fields and leave me one hundred and eighty dollars balance 1926.”
Elias, Thomas, one of the defendants, testified:
“Q. Now did you or Mr. Soleyman owe K. John any rent for 1926?
“A. I don’t believe so; asked one time, did we owe any, he says, don’t owe anything.
“Q. You didn’t have any notes on your former lease?
“A. No.
“Q. Keep any receipts?
“A. No, sir; never had no receipts.
“Q. You just paid the rent, is that it?
“A. Yes, sir.
* * *
“Q. Thomas, you didn’t keep up with the books ?
“A. No, sir.
“Q. You don’t know whether you owed anything or not?
“A. I asked if owed him nothing when went to make the lease we don’t owe a penny for last year at all.”
The burden was on defendants to prove payment. The District Judge who heard and observed the witnesses testify and doubtless could better understand their broken English than we can was of opinion that the $180.00 balance of rent for the year 1926 claimed by plaintiff, K. John, was not paid, and we are unable to say that he erred.
As to the $64.29, rent for the year 1927, allowed by the court, there is no dispute.
But appellant, Fowler Commission Company,- Inc., contends that no privilege existed on the property seized for the rent of the year 1926 for the reason that that rent was owing, if at all, for two buildings, namely, 127 and 129 Texas street, whereas only one building, namely, 127 Texas street was leased for 1927 and all of the goods seized were found on the premises 127 Texas street.
As the property when seized was still on part of the premises leased by Karam John to defendants for the year 1926 and for *526which the rent claimed was due the lessor’s privilege bore on the property as effectively as if part of it had been found in one store and the remainder in the other.
The judgment appealed from is correct and accordingly it is affirmed.